Exhibit (l)(3) [Letterhead of Sutherland Asbill & Brennan LLP] February 4, 2015 Harvest Capital Credit Corporation 767 Third Avenue, 25th Floor New York, NY 10017 Ladies and Gentlemen: We have acted as counsel to Harvest Capital Credit Corporation, a Delaware corporation (the “ Company ”), in connection with the registration statement on Form N-2 (File No. 333-198362) (as amended as of the date hereof, the “ Registration Statement ”) filed by the Company with the Securities and Exchange Commission (the “ Commission ”) under the Securities Act of 1933, as amended (the “ Securities Act ”), previously declared effective by the Commission, relating to the public offering of securities of the Company that may be offered by the Company from time to time as set forth in the prospectus dated November 7, 2014, which was included in Pre-Effective Amendment No. 1 to the Registration Statement, and which forms a part of the Registration Statement (the “ Prospectus ”), and as may be set forth from time to time in one or more supplements to the Prospectus. This opinion letter is rendered in connection with the public offering of $2,500,000 in aggregate principal amount of 7.00% Notes due 2020 (the “ Notes ”), as described in the Prospectus and a prospectus supplement dated January 22, 2015 (the “ Prospectus Supplement ”). All of the Notes are to be sold by the Company as described in the Registration Statement and related Prospectus and Prospectus Supplement. The Notes will be issued pursuant to the indenture, substantially in the form filed as an exhibit to the Registration Statement, to be entered into between the Company and U.S. Bank National Association, as trustee (the “ Trustee ”), and as supplemented by a first supplemental indenture, substantially in the form filed as an exhibit to the Registration Statement, to be entered into between the Company and the Trustee (collectively, the “ Indenture ”). As counsel to the Company, we have participated in the preparation of the Registration Statement, the Prospectus, and the Prospectus Supplement, and have examined the originals or copies of the following: (i) The Restated Certificate of Incorporation of the Company, certified as of the date of this opinion letter by an officer of the Company (the “ Certificate of Incorporation ”); (ii) The Bylaws of the Company, certified as of the date of this opinion letter by an officer of the Company (the “ Bylaws ”); (iii) A Certificate of Good Standing with respect to the Company issued by the Delaware Secretary of State as of a recent date (the “ Certificate of Good Standing ”); Harvest Capital Credit Corporation February 4, 2015 Page 2 (iv) The resolutions of the board of directors, or a duly authorized committee thereof, of the Company relating to, among other things, (a) the authorization and approval of the preparation and filing of the Registration Statement, (b) the authorization, execution and delivery of the Indenture, and (c) the authorization, issuance and sale of the Notes, certified as of the date of this opinion letter by an officer of the Company; (v) the Indenture; and (vi) a specimen copy of the form of the Notes to be issued pursuant to the Indenture in the form attached to the Indenture. As to certain matters of fact relevant to the opinions in this opinion letter, we have relied upon certificates and/or representations of officers of the Company. We have also relied on certificates and confirmations of public officials. We have not independently established the facts or, in the case of certificates or confirmations of public officials, the other statements so relied upon. For purposes of our opinions in this opinion letter, we have assumed, without any independent investigation or verification: (a) that each document we have reviewed is accurate and complete, is either an authentic original or a copy that conforms to an authentic original, and that the signatures on it are genuine; (b) that each governmental or officer’s certificate has been properly issued and that it is accurate, complete and authentic (and we have assumed that such certificates remain accurate on the date of this letter); (c) that all natural persons have sufficient legal capacity; (d) the accuracy and completeness of all corporate records made available to us by the Company; and (e) that the Indenture will be a valid and legally binding obligation of the parties thereto (other than the Company). This opinion letter is limited to the contract laws of the State of New York, as in effect on the date hereof, and we express no opinion with respect to any other laws of such jurisdiction or the laws of any other jurisdictions. Without limiting the preceding sentence, we express no opinion as to any state securities or broker-dealer laws or regulations thereunder relating to the offer, issuance and sale of the Notes. This opinion letter has been prepared, and should be interpreted, in accordance with customary practice followed in the preparation of opinion letters by lawyers who regularly give, and such customary practice followed by lawyers who on behalf of their clients regularly advise opinion recipients regarding, opinion letters of this kind. Based upon and subject to the limitations, exceptions, qualifications and assumptions set forth in this opinion letter, we are of the opinion that when the Notes are duly executed and delivered by duly authorized officers of the Company and duly authenticated by the Trustee, all in accordance with the provisions of the Indenture, and delivered to the purchasers thereof against payment of the agreed consideration therefor, the Notes will constitute valid and legally binding obligations of the Company, enforceable against the Company in accordance with their terms. The opinion expressed in this opinion letter is subject, as to enforcement, to (i) any applicable bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent transfer or conveyance or other laws of general applicability relating to or affecting the rights and remedies of creditors generally and (ii) general principles of equity (including without limitation the availability of specific performance or injunctive relief and the application of concepts of materiality, reasonableness, good faith and fair dealing), regardless of whether considered in a proceeding at law or in equity, and the discretion of the court before which any proceeding therefor may be brought; and (iii) federal and state securities laws or public policy which may limit rights to indemnification and contribution. Harvest Capital Credit Corporation February 4, 2015 Page 3 The opinions expressed in this opinion letter (a) are strictly limited to the matters stated in this opinion letter, and without limiting the foregoing, no other opinions are to be implied, and (b) are only as of the date of this opinion letter, and we are under no obligation, and do not undertake, to advise the addressee of this opinion letter or any other person or entity either of any change of law or fact that occurs, or of any fact that comes to our attention, after the date of this opinion letter, even though such change or such fact may affect the legal analysis or a legal conclusion in this opinion letter. We hereby consent to the filing of this opinion as an exhibit to the Company’s Post-Effective Amendment No.2 to the Registration Statement, to be filed with the Commission on the date hereof, and to the reference to our firm in the “Legal Matters” section in the Prospectus Supplement. We do not admit by giving this consent that we are in the category of persons whose consent is required under Section 7 of the Securities Act or the rules and regulations thereunder. Respectfully submitted, /s/ SUTHERLAND ASBILL & BRENNAN LLP
